
	
		II
		110th CONGRESS
		2d Session
		S. 2789
		IN THE SENATE OF THE UNITED STATES
		
			March 31 (legislative
			 day, March 13), 2008
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Emergency Supplemental
		  Appropriations Act for Defense, the Global War on Terror, and Hurricane
		  Recovery, 2006 to authorize the Federal Emergency Management Agency to provide
		  additional assistance to State and local governments for utility costs
		  resulting from the provision of temporary housing units to evacuees from
		  Hurricane Katrina and other hurricanes.
	
	
		1.Federal assistance for utility costs
			 resulting from the provision of temporary housing units to evacuees from
			 Hurricane Katrina and other hurricanesSection 2401 of the Emergency Supplemental
			 Appropriations Act for Defense, the Global War on Terror, and Hurricane
			 Recovery, 2006 (Public Law 109–234; 120 Stat. 460) is amended by striking
			 24 months and inserting 36 months.
		
